Title: Motion on Currency, [30 May] 1781
From: Madison, James,Mathews, John
To: 



[30 May 1781]
Whereas the period assigned by the Act of the 18th. of March 1780 for calling in & cancelling the bills of Credit emitted by Congress prior to that date, hath long since elapsed, and a great proportion of the said bills is notwithstanding through the remissness of the States in sinking their respective quotas, still left in circulation whereby the public is deprived of the use of the 4/10 of the new bills issuable pursuant to the Act aforesaid in place thereof to the great prejudice of the public service, Ordered that Warrts. be drawn on the Comrs. of the several loan offices for the full amount of the said fourtenths. And that the Commissioners of the said loan Offices cause new bills to the amount of the said 4/10 to be perfected with all possible expedition in order to answer the draughts made upon them, and that they deliver no more of the 6/10 to their respective States untill the 4/10 are paid, & thereafter not untill the states shall have delivered & cancelled old bills to the amount of twenty times the nominal sum of the sd. 4/10 after which they are to deliver to the respective States what remains of the new bills as fast & no faster than old continental bills are by them respectively brought in & cancelled at the rate of 20 of the latter for one of the former.
